*824The defendant’s contentions that the prosecutor acted improperly during cross-examination and summation are not preserved for appellate review (see CPL 470.05 [2]; People v Daley, 292 AD2d 630; see generally People v Balls, 69 NY2d 641). In any event, any errors were harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230; People v Vitiello, 285 AD2d 480). Additionally, the defendant’s contention that the Supreme Court gave erroneous instructions regarding reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]). In any event, the charge, taken as a whole, conveyed to the jury the correct rules to be applied in arriving at a verdict (see People v Fields, 87 NY2d 821; People v Bell, 294 AD2d 372, Iv denied 98 NY2d 694).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.